Name: Council Regulation (EEC) No 3916/92 of 19 December 1992 amending Regulations (EEC) No 3905/91 and (EEC) No 914/92 opening and providing for the administration of Community tariff quotas for certain industrial products (1992)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 92 No L 395 / 19Official Journal of the European Communities COUNCIL REGULATION (EEC) No 3916/92 of 19 December 1992 amending Regulations (EEC) No 3905 /91 and (EEC) No 914/92 opening and providing for the administration of Community tariff quotas for certain industrial products ( 1992) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, vinylpyrrolidone could in the course of the year exceed the volume laid down in Regulation (EEC) No 3905 / 91 ; whereas the volume of this quota should therefore be increased ; whereas the period of validity of the quota for magnetic heads should be extended until 31 December 1992 , to allow Community industry to make full use of the quota-volume, Whereas Regulations (EEC) No 3905 / 91 (*) and (EEC) No 914 / 92 ( 2 ) opened , for 1992 , Community tariff quotas for certain industrial products , and in particular polyvinylpyrrolidone (order No 09.2731 ) and magnetic heads (order No 09.2833 ); Whereas current economic data suggests that Community demand for non-Community imports of poly ­ HAS ADOPTED THIS REGULATION: Article 1 In Regulations (EEC) No 3905 / 91 and (EEC) No 914 / 92 , the tables appearing in the first paragraph of Article 1 shall be replaced by the following tables , for order Nos 09.2731 and 09.2833 , respectively: 1 . Regulation (EEC) No 3905 / 91 : 'Order No CN code ( a ) Description Quota volume Quota duty Quota period 09.2731 ex 3905 90 00 Polyvinylpyrrolidone, presented in powder 131 tonnes 0 From 1 . 1 . to form, the particles of which are less than 38 31 . 12 . 1992' micrometres and which has a solubility in water at 25 °C of less than, or equal to 1,5% by weight and which is intended for the pharmaceutical industry 0 ) 2. Regulation (EEC) No 914 / 92: 'Order No CN code (a ) Description Quota volume Quotha duty Quota period )9.2833 ex 8473 30 90 Thin-film magnetic heads of Winchester 150 000 pieces 0 From 18 . 4 . to technology capable of recording to a density of 31 . 12 . 1992' 78 tracks or more per millimetre , mounted on a carrier arm , connected via a flexible printed circuit to a metal bracket, for the incorporation in hard disc storage units with an external disc diameter not exceeding 8,89 cm (3,5 inch ) ( a ) ( ») OJ No L 370 , 31 . 12 . 1991 , p . 10. (2 ) OJ No L 98 , 11 . 4 . 1992 , p . 1 . No L 395 /20 Official Journal of the European Communities 31 . 12 . 92 Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1992 . For the Council The President J. GUMMER